On Application for Rehearing.

Dissenting Opinion.

DUFOU’R, J.
The argument of counsel on the rule of Mrs. *268Widow John Gauche is to the effect that the rule is to he regarded the same as a direct action coupled with a provisional seizure issued the day following the sale of the property on the leased premises, and before the removal of any property sold under execution of Forman's judgment, and that the mover shall have the rights as if she had proceeded against the property as lessor on that day.
It is shown that property sufficient in value to pay mover's 'claim was on the premises on the day of the agreement which was the day after the sale.
Such property was therefore subject to the landlord's lien, and, in contemplation of law, as well as by the terms of agreement still is, unless prescription has intervened in the meantime.
Jurispimdence does not, in a case of this nature, recognize prescription.
In Villere vs. Succession of Shaw, 108 La. 74, the Supreme Court in affirming a judgment of this court said:
- 'As relates to the right of retention, we have not found that there is any material difference, when the statutory pledgee, as in this case, remains in possession. A pledge is a privilege with the right of retention of the property pledged. This is precisely the lessor's right * * * *, when the creditor 'is in possession, prescription is suspended. It is the possession which suspends the prescription, and this without regard whether the,pledge is statutory or conventional. * * * *.
“We have dwelt more particularly on the possession, because in our view it must follow, if the lessor continued in possession, the claim for which the property was held was not prescribed.”
In the Succession of Darton, 37 S. R., 861-2, the Supreme Court, in a kindred matter, said:
“The contract of the parties is the law of the case. That con-*269iract was that the agreement should he continued in full force, until the note was paid and it is conceded that the note has never heen paid. Besides,, the agreement stood in the hands of Darton ■as a security or sort of pledge for the payment of the note, and as such operated a constant interruption of the prescription.”
June 26th, 1905.
I think Mrs. Gauche, the mover, is entitled to recover with privilege, and therefore, with all due difference to my colleagues, •dissent from their decree refusing a rehearing,